DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy et al, U.S. Patent Application Publication No. 20180157515 A1 (hereinafter Malloy).

Regarding Claim 1, Malloy discloses an apparatus (e.g., FIGS. 1, 3A-3F, computing system with multiple cores) for dynamic load balancing (e.g., ¶ [0029],  dynamically balance network processing loads on the multiple cores) in a multi-core computing environment (e.g., FIG. 3A-3F, computing system with multiple cores), the apparatus comprising: 
a first core and a plurality of second cores of a processor (e.g., FIG. 3A-3F, computing system with multiple cores); and circuitry in... a processor (e.g., ¶ [0007] [0059], processor/controller circuitry), the circuitry separate from the first core and the second cores (Malloy: e.g., ¶ [0007], NIC coupled to multiple cores via circuitry), the circuitry to: 
enqueue identifiers in one or more queues in the circuitry (e.g., FIG. 6; ¶ [0009], identified queue/core to forward packets; ¶ [0079], identify a corresponding queue/core ID 176 and 177. In other examples, the queue selector 174 can also use the hash value or a portion thereof as the queue/core ID or identify the queue/core ID in other suitable manners), the identifiers associated with respective ones of data packets of a packet flow (e.g., ¶ [0028], With the identified queue/core, the NIC can then cooperate with the identified core to forward the packets);
allocate one or more of the second cores to dequeue first ones of the identifiers in response to a throughput parameter of the first core not satisfying a throughput threshold (e.g., ¶ [0029], The load balancer can be configured to dynamically balance network processing loads on the multiple cores by modifying core affinitization of queues based on current network processing loads of the cores. For example, the load balancer can be configured to combine network processing loads when one or more current loads of the corresponding cores are less than a low threshold. As such, the load balancer can balance networking processing loads on a number of cores such that a minimal number of cores are used for network processing loads), to cause the one or more of the second cores to execute one or more operations on first ones of the data packets (e.g., FIGS. 3A-3F, ¶ [0063], the packet handler 125 of the network interface 136 can cooperate with the identified second core 133b to forward the packets to particular destination (i.e., consumer)), the first ones of the data packets corresponding to the dequeued first ones of the identifiers (e.g., FIGS. 1, 3A-3F, ¶ [0063], identified queue/core 139/133); and 
provide the first ones of the identifiers to one or more data consumers of the processor to distribute the first ones of the data packets (e.g., FIGS. 3A-3F, ¶ [0063], forward the packets to particular destination (i.e., consumer)).

Regarding Claim 2, Malloy discloses all the limitations of the apparatus of claim 1.
Malloy discloses wherein the circuitry is to: allocate at least one of the first core or the one or more second cores of the processor to dequeue second ones of the identifiers (e.g., ¶ [0079], identify a corresponding queue/core ID (i.e., may be a different core, queue)) in response to the throughput parameter not satisfying a throughput threshold (e.g., ¶ [0029], when one or more current loads of the corresponding cores are less than a low threshold) to cause the at least one of the first core or the one or more second cores to execute one or more operations on second ones of the data packets (e.g., FIG. 3A-3F; ¶ [0071], act upon multiple packets in a communication flow), the second ones of the data packets corresponding to the dequeued second ones of the identifiers (e.g., FIG. 3A-3F; ¶ [0071], (with regard to) packets (that) are assigned to particular queue/core ID); and provide the second ones of the identifiers to the one or more data consumers of the processor to distribute the second ones of the data packets (e.g., FIGS. 3A-3F, ¶ [0063], forward each of the packets (in a flow) to particular destination (i.e., consumer)).

Regarding Claim 3, Malloy discloses all the limitations of the apparatus of claim 1.
Malloy discloses wherein the data packets are first data packets (e.g., ¶ [0039], packet of a sequence of packets), the packet flow is a first packet flow (e.g., ¶ [0027], packet in a communication flow), the identifiers are first identifiers (e.g., ¶ [0079], queue/core ID), the one or more operations are a first one or more operations (e.g., FIGS. 3A-3F, ¶ [0063], forward the packets to particular destination (i.e., a first operation)), and the circuitry is to: enqueue second identifiers in the one or more queues (e.g., FIG. 6; ¶ [0009], identified queue/core to forward packets; ¶ [0079], identify a corresponding queue/core ID (i.e., among multiple queues)), the second identifiers associated with respective ones of second data packets of a second packet flow (e.g., FIG. 3A-3F; ¶ [0071], (with regard to) packets (in a flow among multiple flows, which) are assigned to particular queue/core ID), the second packet flow different from the first packet flow (e.g., ¶ [0027] [0039], associated with one of multiple communication flows); allocate at least one of the first core or the one or more second cores to dequeue ones of the second identifiers (e.g., ¶ [0079], identify a corresponding queue/core ID (i.e., may be a different core, queue)) to cause the at least one of the first core or the one or more second cores to execute second one or more operations on the second data packets (e.g., FIGS. 3A-3F, ¶ [0063], forward the packets to particular destination (i.e., a second operation being an operation on a different packet (not limited to be a different operation from first operation)), the second data packets corresponding to the dequeued ones of the second identifiers (e.g., FIG. 3A-3F; ¶ [0071], (with regard to) packets (in a flow among multiple flows, which) are assigned to particular queue/core ID (i.e., may be different from first queue/core ID)); and provide the second identifiers to the one or more data consumers to distribute the second data packets (e.g., FIGS. 3A-3F, ¶ [0063], forward each of the packets (in a flow) to particular destination (i.e., consumer)).

Regarding Claim 5, Malloy discloses all the limitations of the apparatus of claim 1.
Malloy discloses wherein the first core is a data producer, the data producer is to receive the data packets from a network interface in communication with a first network (e.g., FIGS. 3A-3F, ¶ [0063], identified second core receives from network interface to forward the packets to particular destination (i.e., consumer)), and the one or more data consumers are to transmit the data packets to the network interface for distribution to a second network (e.g., ¶ [0022], can interconnect with external networks).

Regarding Claim 8, the claim is directed to a method for dynamic load balancing in a multi-core computing environment, the method comprising operations that are functionally similar to those performed by the apparatus of claim 1.  Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 8.  

Regarding Claim 9, Malloy discloses all the limitations of the method of claim 8.
The functional limitations of Claim 9 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 9.  

Regarding Claim 10, Malloy discloses all the limitations of the method of claim 8.
The functional limitations of Claim 10 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 10.  

Regarding Claim 12, Malloy discloses all the limitations of the method of claim 8.
The functional limitations of Claim 12 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 12.  

Regarding Claim 13, Malloy discloses all the limitations of the method of claim 12.
Malloy discloses wherein the first network is at least one of a cloud network or a core network (e.g., ¶ [0033], cloud services provided via the underlay network 108) and the second network is at least one of an edge network or a device environment (e.g., ¶ [0022], Internet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20, 22, 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Tumuluru et al, U.S. Patent Application Publication No. 20180069924 A1 (hereinafter Tumuluru), and in Burroughs et al, U.S. Patent Application Publication No. 20200004584 A1 (hereinafter Burroughs).

Regarding Claim 17, Malloy discloses an apparatus (e.g., FIGS. 1, 3A-3F, computing system with multiple cores) for dynamic load balancing (e.g., ¶ [0029],  dynamically balance network processing loads on the multiple cores) in a multi-core computing environment (e.g., FIG. 3A-3F, computing system with multiple cores), the apparatus comprising: 
a first core and a second core of a processor (e.g., FIG. 3A-3F, computing system with multiple cores); and circuitry in... a processor (e.g., ¶ [0007] [0059], processor/controller circuitry), the circuitry to: 
enqueue an identifier in a queue in the circuitry (e.g., FIG. 6; ¶ [0009], identified queue/core to forward packets; ¶ [0079], identify a corresponding queue/core ID 176 and 177. In other examples, the queue selector 174 can also use the hash value or a portion thereof as the queue/core ID or identify the queue/core ID in other suitable manners), the identifier associated with a data packet of a packet flow (e.g., ¶ [0028], With the identified queue/core, the NIC can then cooperate with the identified core to forward the packets (associated with one of multiple communication flows (e.g., ¶ [0027] [0039])). 
Malloy discloses dequeue the identifier to the first core (e.g., FIGS. 1, 3A-3F, ¶ [0063], identified queue/core 139/133), to cause the first core to execute a first operation on the data packet (e.g., FIGS. 3A-3F, ¶ [0063], the packet handler 125 of the network interface 136 can cooperate with the identified second core 133b to forward the packets to particular destination (i.e., consumer)), and provide the identifier to a data consumer of the processor to distribute the data packet (e.g., FIGS. 3A-3F, ¶ [0063], forward the packets to particular destination (i.e., consumer)).
Malloy does not expressly disclose enqueue the identifier in the queue in response to obtaining an indication of completion of the first operation, and dequeue the identifier to the first core or the second core to cause the first core or the second core to execute a second operation on the data packet different from the first operation.
Tumuluru discloses to dequeue the identifier to the first core (e.g., ¶ [0052], place the FOU packet in a receive queue associated with a CPU that removes the FOU header (i.e., queue identifier associated with a first core)) to cause the first core to execute a first operation on the data packet (e.g., ¶ [0052], decrypt and decapsulate IPSec packet), enqueue the identifier in the queue in response to obtaining an indication of completion of the first operation (e.g., ¶ [0052], After core processes the packet, the packet is sent to transmit queue for transmission); dequeue the identifier to the first core or the second core to cause the first core or the second core to execute a second operation on the data packet different from the first operation (e.g., ¶ [0055], encrypt/encapsulate the packets according to IPsec, encapsulate the packets with a FOU tunnel's UDP header, maintaining association to respective CPU or core).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multi-core processor circuitry in a computer device, processing packets through queues associated with particular processor cores, as disclosed by Malloy, with the disclosure of implementation of encapsulation and decapsulation of IPSec packets through queues associated with processor cores, as disclosed by Tumuluru. The motivation to combine would have been to increase throughput (Tumuluru: e.g., ¶ [0046]).
Malloy in view of Tumuluru discloses processor circuitry, but does not expressly disclose circuitry in a die of the processor.
Burroughs discloses and circuitry in a die of the processor (e.g., FIG. 1; ¶ [0043] [0048] [0238], processor may be a single die processor including multiple cores; ¶ [0074], integrated on a single die or integrated circuit).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multi-core processor circuitry in a computer device, as disclosed by Malloy, with the disclosure of implementation of the processor on a semi-conductor die, as disclosed by Burroughs. The motivation to combine would have been to provide small form factor with high functionality and low power consumption for a computer device/interface (Burroughs: e.g., ¶ [0074]).

Regarding Claim 18, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the apparatus of claim 17.
Malloy in view of Tumuluru and in view of Burroughs discloses wherein the circuitry is separate from the first core and the second core, and the die includes the first core, the second core, and the circuitry (Burroughs: e.g., ¶ [0048], each of multiple cores can operate at an independent voltage and frequency point, and connect to one or more domains associated with non-core circuitry; ¶ [0064], each core is associated with an integrated circuit, capable of maintaining an independent architectural state) (Malloy: e.g., ¶ [0007], NIC coupled to multiple cores via circuitry).

Regarding Claim 19, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the apparatus of claim 17.
Malloy in view of Tumuluru and in view of Burroughs discloses wherein the die is a first die that includes the first core and the second core. and the processor includes a second die that includes the circuitry (Burroughs: e.g., ¶ [0048], a multi-chip package in which different domains can be present on different semiconductor die of a single package).

Regarding Claim 20, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the apparatus of claim 17.
Malloy in view of Tumuluru and in view of Burroughs discloses wherein the first operation is a decryption operation of an Internet Protocol security (IPsec) application (Tumuluru: e.g., ¶ [0052], decrypt and decapsulate IPSec packet) and the second operation is an encryption operation of the IPsec application (Tumuluru: e.g., ¶ [0055], encrypt/encapsulate the packets according to IPsec, encapsulate the packets with a FOU tunnel's UDP header, maintaining association to respective CPU or core).

Regarding Claim 22, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the apparatus of claim 17.
Malloy in view of Tumuluru and in view of Burroughs discloses wherein the data packet is a first data packet (Malloy: e.g., ¶ [0039], packet of a sequence of packets), the packet flow is a first packet flow (Malloy: e.g., ¶ [0027], packet in a communication flow), the identifier is a first identifier (Malloy: e.g., ¶ [0079], queue/core ID), the queue is a first queue (Malloy: e.g., ¶ [0079], queue/core ID), and the circuitry is to: enqueue a second identifier in a second queue (Malloy: e.g., ¶ [0079], identify a corresponding queue/core ID (i.e., of a different queue (e.g., FIGS. 3A-3F)), the second identifier associated with a second data packet of a second packet flow (Malloy: e.g., FIGS. 3A-3F; ¶ [0039], (given the possibility of) multiple communication flows), the second packet flow different from the first packet flow (Malloy: e.g., FIGS. 3A-3F; ¶ [0039], processing loads at (multiple) cores for multiple communication flows); allocate a third core of the processor to dequeue the second identifier (Tumuluru: e.g., ¶ [0049], permit traffic flows (packets coming in on queues) to be re-queue to different CPUs (i.e., each CPU may be associated with different core or CPU)) to cause the third core to execute the first operation, the second operation, or a third operation on the second data packet (Tumuluru: e.g., ¶ [0052], decrypt and decapsulate IPSec packet; ¶ [0055], encrypt/encapsulate the packets according to IPsec, encapsulate the packets with a FOU tunnel's UDP header, maintaining association to respective CPU or core), the second data packet corresponding to the dequeued second identifier (Tumuluru: ¶ [0055], encrypt/encapsulate the packets according to IPsec, encapsulate the packets with a FOU tunnel's UDP header, maintaining association to respective CPU or core); and provide the second identifier to the data consumer to distribute the second data packet (Malloy: e.g., FIGS. 3A-3F, ¶ [0063], forward the packets to particular destination (i.e., consumer)).

Regarding Claim 24, the claim is directed to a method for dynamic load balancing in a multi-core computing environment, the method comprising operations that are functionally similar to those performed by the apparatus of claim 17.  Therefore, the reasoning used in the examination of claim 17 shall be applied to claim 24.  

Regarding Claim 25, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the method of claim 24.
The functional limitations of Claim 25 are similar to claim 18. Therefore, the reasoning used in the examination of claim 18 shall be applied to claim 25.  

Regarding Claim 26, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the method of claim 24.
The functional limitations of Claim 26 are similar to claim 19. Therefore, the reasoning used in the examination of claim 19 shall be applied to claim 26.  

Regarding Claim 27, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the method of claim 24.
The functional limitations of Claim 27 are similar to claim 20. Therefore, the reasoning used in the examination of claim 20 shall be applied to claim 27.  

Regarding Claim 29, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the method of claim 24.
The functional limitations of Claim 29 are similar to claim 22. Therefore, the reasoning used in the examination of claim 22 shall be applied to claim 29.  

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Tumuluru, and in view of Burroughs, in further view of Gao et al, U.S. Patent Application Publication No. 20180367460 A1 (hereinafter Gao).

Regarding Claim 21, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the apparatus of claim 17.
Malloy in view of Tumuluru and in view of Burroughs discloses association of each processor core with a queue (Malloy: e.g., ¶ [0007], queues individually have an assigned core), but does not expressly disclose wherein the queue is a first queue, the circuitry is to enqueue the identifier to a second queue from the first queue, the first core is to poll the second queue, and the first core is to dequeue the identifier from the second queue in response to the polling.
Gao discloses wherein the queue is a first queue (e.g., ¶ [0055], pipeline queue for packet processing, among multiple pipeline queues, with a to-be processed packet), the circuitry is to enqueue the identifier to a second queue from the first queue (Malloy: e.g., ¶ [0055], The second processor core performs the processing action on the to-be-processed packet according to the identifier of the processing action), the first core is to poll the second queue (Malloy: e.g., ¶ [0055], any second processor core may obtain a packet in any pipeline queue by way of polling), and the first core is to dequeue the identifier from the second queue in response to the polling (Malloy: e.g., ¶ [0055], second processor core obtains a packet from a pipeline queue corresponding to the second processor core (i.e., unique identifier of the queue corresponding to the second core).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multi-core processor circuitry in a computer device, processing packets through queues associated with particular processor cores, as disclosed by Malloy in view of Tumuluru, and in view of Burroughs, with the disclosure of obtaining packets from different queues through polling, as disclosed by Gao. The motivation to combine would have been to improve load balancing (Gao: e.g., ¶ [0055]).

Regarding Claim 28, Malloy in view of Tumuluru, and in view of Burroughs discloses all the limitations of the method of claim 24.
The functional limitations of Claim 28 are similar to claim 21. Therefore, the reasoning used in the examination of claim 21 shall be applied to claim 28.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Francini et al, U.S. Patent Application Publication No. 20200260317 A1 (hereinafter Francini).

Regarding Claim 16, Malloy discloses all the limitations of the method of claim 8.
Malloy does not expressly disclose wherein the processor is included in a computing device that implements at least one of a radio access network (RAN) or a virtual RAN.
Francini, in a field of endeavor with multi-core processor devices (e.g., FIG. 8, ¶ [0070], network apparatus with multi-core processor) capable of queuing packet flows (e.g., ¶ [0034] [0036]), discloses wherein the processor is included in a computing device that implements at least one of a radio access network (RAN) or a virtual RAN (e.g., ¶ [0001], Embodiments of the invention generally relate to mobile radio access networks).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of multi-core processor circuitry in a computer device, processing packets through queues associated with particular processor cores, as disclosed by Malloy, with the disclosure of operating in a RAN, as disclosed by Francini. The motivation to combine would have been to reduce end-to-end latency in a RAN (Francini: e.g., ¶ [0026]).

Allowable Subject Matter
Claims 4, 6, 7, 11, 14, 15, 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, dependent from claim 3, and Claim 11, dependent from claim 10,  the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first identifiers are atomic queue identifiers and the second identifiers are at least one of non-atomic queue identifiers or direct queue identifiers.  The prior art of record discloses handling queues through either atomicity or direct ordering, as may be seen in Wang et al, U.S. Patent Application Publication No. 20170192921 A1 (e.g., FIG. 4, ¶ [0030]).
Regarding Claim 6, dependent from claim 1, and Claim 14, dependent from claim 8,  the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the throughput parameter has a first value based on first telemetry data associated with the first core, the one or more second cores include a third core, and the circuity is to: allocate the third core to dequeue a first set of the first ones of the identifiers in response to the first value not satisfying the throughput threshold; determine a second value of the throughput parameter in response to the allocation of the third core, the second value based on second telemetry data associated with at least one of the first core or the third core; and dequeue a second set of the first ones of the identifiers to the first core and the third core in response to the second value satisfying the throughput threshold.
Claims 7 and 15, dependent from claim 6 and 14, respectively, are also objected.
Regarding Claim 23, dependent from claim 22, and Claim 30, dependent from claim 29, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the first queue is ordered based on atomicity, and the second queue is ordered based on direct ordering.  The prior art of record discloses handling queues through either atomicity or direct ordering, as may be seen in Wang et al, U.S. Patent Application Publication No. 20170192921 A1 (e.g., FIG. 4, ¶ [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471